Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 1/29/2019
Claims 1-24 have been submitted for examination
Claims 1-24 have been rejected
Claim Rejections - 35 USC § 101
1.	Claims 17-24 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “machine-readable medium having program”  is not tangibly embodied. “A non-transitory machine-readable medium” overcomes such rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 4-6, 9, 10, 12-14, 17, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigetti et al. US publication no. 2017/0228483 (Hereinafter Rigetti).

An apparatus comprising: 
a quantum circuit analyzer to evaluate an original quantum circuit specification including one or more sub-circuits of the original quantum circuit specification, the quantum circuit analyzer to generate results of the evaluation; 
(Figure 2B, ref. (215) & (225) & (228) and sections [0043]-[0044] and [0050]-[0051] in Rigetti)
a quantum circuit generator to generate a new quantum circuit specification based on the results of the evaluation generated by the quantum circuit analyzer, the quantum circuit generator to generate the new quantum circuit specification by, at least in part, replacing the one or more sub-circuits of the original quantum circuit specification with one or more multi-qubit gates.
(Figure 2B, ref. (213) & (215) & (216) & (221) and sections [0043]-[0044] and [0050]-[0051] in Rigetti)
4.	In regard to claim 2, Rigetti teaches:
The apparatus of claim 1 wherein the results of the evaluation comprise an indication of the one or more multi-qubit gates to be used to replace the one or more sub-circuits.
(Figure 2B, ref. (213) & (215) & (216) & (221) and sections [0043]-[0044] and [0050]-[0051] in Rigetti)
5.	In regard to claim 4, Rigetti teaches:
The apparatus of claim 1 further comprising: 
a quantum circuit database to store data associating a plurality of quantum circuit/sub-circuit specifications with a plurality of multi-qubit gates; 
wherein the quantum circuit analyzer is to query the database as part of its evaluation of the original quantum circuit specification to generate the results.

6.	In regard to claim 5, Rigetti teaches:
The apparatus of claim 1 wherein the quantum circuit analyzer is to select the one or more sub-circuits of the original quantum circuit specification for replacement by the one or more multi-qubit gates based on the one or more sub-circuits having gates which are repeatedly applied in series.
(Figure 2B, ref. (213) & (215) & (216) & (221) and sections [0043]-[0044] and [0050]-[0051] in Rigetti)
7.	In regard to claim 6, Rigetti teaches:
The apparatus of claim 5 wherein all of the gates of a first multi- qubit gate selected by the quantum circuit analyzer are capable of being implemented in parallel.
(Figure 2B, ref. (213) & (215) & (216) & (221) and sections [0043]-[0044] and [0050]-[0051] in Rigetti)
8.	Claims 9 and 17 are rejected for the reasons as per claim 1.
9.	Claims 10 and 12-14 are rejected for the same reasons as per claims 2 and 4-6.
10.	Claims 18 and 20-22 are rejected for the same reasons as per claims 2 and 4-6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3, 7, 8 , 11, 15, 16, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti as applied to claim 2 above, and further in view of Ofek et al. US publication no. 2019/0049495 (Hereinafter Ofek).
12	In regard to claim 3, Rigetti teaches substantially all the limitations in claim 2.
	However, Rigetti does not teach:
The apparatus of claim 2 wherein the quantum circuit analyzer is to further evaluate a specified quantum error correction code to generate the results, wherein the one or more multi-qubit gates are selected by the quantum circuit analyzer to implement the specified quantum error correction code.
Ofek in an analogous art that teaches control of quantum systems including implementation of quantum error correction teach
The apparatus of claim 2 wherein the quantum circuit analyzer is to further evaluate a specified quantum error correction code to generate the results, wherein the one or more multi-qubit 
(Fugure2B and section [0095] in Ofek)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Rigetti with Ofek that comprises quantum error correction.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to control quantum systems used in quantum computation, such as qubits. 
13.	In regard to claim 7, Ofek teaches:
The apparatus of claim 6 wherein the first multi-qubit gate is operable on a set of data qubits and a set of ancilla qubits.
(Figure 39 and section [0083] in Ofek)
14.	In regard to claim 8, Ofek teaches:
The apparatus of claim 7 wherein the set of ancilla qubits are to protect data integrity of the data qubits.
(Figure 39 and section [0083] in Ofek)
15.	Claims 11, 15 and 16 are rejected for the same reasons as per claims 3, 7 and 8.
16.	Claims 19, 23 and 24 are rejected for the same reasons as per claims 3, 7 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.